Order filed April 7, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00306-CR
                               NO. 14-19-00308-CR
                               NO. 14-19-00309-CR
                               NO. 14-19-00310-CR
                               NO. 14-19-00311-CR
                               NO. 14-19-00312-CR
                               NO. 14-19-00313-CR

                     THE STATE OF TEXAS, Appellant
                                       V.

                             KAHLIL DEAN, Appellee

                 On Appeal from the 268th District Court
                         Fort Bend County, Texas
 Trial Court Cause Nos. 18-DCR-083497, 18-DCR-083704, 18-DCR-083833,
    18-DCR-083834, 18-DCR-083835, 18-DCR-083836, 18-DCR-083837

                                    ORDER

      The State of Texas filed notices of appeal in each of the above-numbered
causes, asserting it is appealing “the trial court’s order dismissing the State’s

                                        1
indictment[s].” In its notices of appeal and appellate brief, the State contends it is
authorized to pursue an appeal pursuant to article 44.01(a)(1) of the Texas Code of
Criminal Procedure because the trial court “dismissed the State’s indictments.” See
Tex. Code Crim. Proc. Ann. art. 44.01(a)(1).

      None of the records before us contains an order dismissing the State’s
indictments. The records before us contain the district court’s order granting
“Defendant’s Motion in Bar of Prosecution for Lack of Jurisdiction and for Violation
of Constitutional Provisions”.

      We order the district court to clarify its signed order and state whether, by way
of signing an order granting “Defendant’s Motion in Bar of Prosecution for Lack of
Jurisdiction and for Violation of Constitutional Provisions”, it intended to and
dismissed the State’s indictments in the above-numbered cause numbers. We order
the district court to clarify its order granting “Defendant’s Motion in Bar of
Prosecution for Lack of Jurisdiction and for Violation of Constitutional Provisions”
within 14 days by April 21, 2020.




                                                     PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.




                                          2